DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 07/25/2022.
Status of the claims:
Claims 1 – 8 are pending in the application.
Claims 1, 5, and 7 are amended.
Claims 9 – 13 are new.

Specification
The objections to the abstract in the previous action dated 04/22/2022 have been withdrawn in light of the applicant’s amendments filed 07/25/2022. Specifically, the objection to the abstract, regarding the number of paragraphs included within the abstract exceeding the required amount, has been withdrawn. However, a further objection to the abstract is noted below.
The abstract of the disclosure is objected to because the abstract has exceeded the character limit of 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
The objections to claim 5 in the previous action dated 04/22/2022 have been withdrawn in light of the applicant’s amendments filed 07/25/2022. Specifically, the objection to claim 5, regarding the phrase “the main body has, as a portion”, has been withdrawn.  
Claims 9 – 13 are objected to because of the following informalities:  
Claim 9 line 14 reads “to be independently left into an outer membrane”, however this is not grammatically correct. The examiner suggests the line be written as “to be independently left in an outer membrane”. 
Claims 10 – 13 are objected to as they depend from an objected claim;  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claim 7 under U.S.C 35 112(b) regarding indefiniteness, recited in the previous action dated 04/22/2022 have been withdrawn in light of the applicant’s amendments filed 07/25/2022. Specifically, the rejection of claim 7, regarding the phrase “an angle”, has been withdrawn.
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 12, the phrase "the end" renders the claim indefinite because it is unclear which end the applicant is intending to cite to. Further explained, claim 9, recites “one end of the main body”, thus the body has “the one end”, but also inherently has another end; therefore it is unclear if the “end” recited in claims 11 and 12 is the same “one end” of the main body recited in claim 9, or if the “end” recited in claims 11 and 12 is the other “end” of the main body that is inherently present on the main body. For the purpose of examination, the examiner will read “the end” recited in claims 11 and 12 to be the opposite end of “the one end” of the main body recited in claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1 – 8 under U.S.C 35 102(a)(1) / 103 with respect to Maaskamp, recited in the previous action dated 04/22/2022 have been withdrawn in light of the applicant’s amendments filed 07/25/2022. Specifically, the rejection of claims 1 – 8, with respect to Maaskamp has been withdrawn because Maaskamp does not anticipate or make obvious the limitation regarding a tube member mounted on and released from the needle portion recited in the current claim set.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Imonti (US 5653724 A1) in view of Banko (US 3528425) and evidenced by Abt (US 20190388271 A1).
Regarding claim 1, Imonti discloses an ophthalmic instrument (phacoemulsifier tip / probe 20) (abstract) comprising: 
a needle portion (see annotated Fig 4) (Examiner’s note: as disclosed in column 3, lines 1 – 5, the needle portion denoted by the examiner is a needle); and 
a main body (see annotated Fig. 4) to be held by a surgeon (Examiner’s note: the “main body” , denoted by the examiner in the annotated Fig. 4, is held by the surgeon via the handpiece 21 as cited in column 3, lines 1 – 14) having a straight portion (see annotated Fig. 4) extending in a straight manner (Examiner’s note: the straight portion extends along a linear axis), and connected at one end side thereof to the needle portion (see annotated Fig. 4) (Examiner’s note: as shown in the annotated Fig. 4, the needle portion and the straight portion are attached); and
the needle portion (see annotated Fig. 4) is provided at an angle (see annotated Fig. 4) with respect to the straight portion (see annotated Fig. 4) (Examiner’s note: as recited in column 3, lines 24 – 60 and shown in the annotated Fig. 4, the tip of the needle 15 / needle portion referenced by the examiner, is angled with respect to the main body).
However, Imonti is silent regarding (i) a tube member mounted on and released from the needle portion for providing communication between the inside and the outside of an eyeball after the tube member is inserted into an outer membrane of the eyeball, by holding the straight portion in a state where the needle portion is inserted through the tube member, sticking the tube member into the outer membrane while making a hole in the outer membrane with the needle portion, and then withdrawing the needle portion from the outer membrane and (ii) wherein the tube member is attached to the outer membrane during ophthalmic surgery and is removed from the eyeball after the ophthalmic surgery.
As to the above, Banko teaches, in the same field of endeavor, an ophthalmic instrument (an apparatus for preforming eye surgery) (abstract, column 2 lines 39 - 45, and Fig. 1) comprising a needle portion (cutting element 70) (Examiner’s note: a needle is defined as a slender piece of metal with a point at one end; column 2, lines 64 – 66 recites wherein the cutting element is a tubular element with a pointed puncturing surface, therefore the cutting element equates to a needle) and a tube member (supporting means 50) mounted on and released from the needle portion (cutting element 70) for providing communication between the inside and the outside of the eyeball after the tube member (supporting means 50) is inserted into the outer membrane of the eyeball by holding the straight portion in a state where the needle portion is inserted through the tube member, sticking the tube member into the outer membrane while making a hole in the outer membrane with the needle portion (Examiner’s note: as recited in column 2 lines 44 – 48 and further shown in Fig. 3, the cutting means and the supporting means are assembled together to insert them through the wall of the eye making an opening; thus the tube member and the needle portion form the expanded hole together), and then withdrawing the needle portion from the outer membrane (Examiner’s note: as recited in column 5, lines 52 – 65, the supporting means 50 is mounted coaxially on the cutting means 70 and is released from the cutting means 70 once the supporting means 50 has penetrated the wall of the eye and held in place; further, column 6 lines 31 – 40 states wherein the cutting element is removed from the supporting means, leaving the supporting means within the hole of the eye) and wherein the tube member (supporting means 50) remains attached to the outer membrane during surgery and removed after the surgery (Examiner’s note: recited in column 2 lines 73 – 75, the supporting means is removed after the procedure is completed). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Imonti to incorporate the supporting means, as taught by Banko, for the purpose of providing a passageway which permits the insertion of various tools and instruments into the eye thus allowing multiple procedures to be performed during a single surgery and for the purpose of maintaining a seal around the incision so as to prevent the loss of vitreous material (column 2 lines 24 – 34).
It should be understood that the modification made is such that the supporting means of Banko would be mounted to the denoted needle portion of Imonti as this would allow the needle and the supporting means to form the incision at the same time which is the method of creating the incision / hole as taught by Banko. Furthermore, as evidenced by Abt (US 20190388271 A1) it was known that a cannula (tube member) is able to be used with various instruments which can be bent or angled relative to the instrument’s longitudinal axis (see paragraph [0035] and Fig. 1).

Annotated Figure 4 of Imonti

    PNG
    media_image1.png
    481
    939
    media_image1.png
    Greyscale

Regarding claim 2, the intended use recited in claim 2 (“wherein the outer membrane is a cornea”) has been considered but deemed not to impose any structural differences between the claimed invention and the device of Imonti in view of Banko. Imonti’s device is used for removing tissue from the eye and is structured such that the needle is capable of piercing the cornea. The position is further supported as Imonti discloses the needle may be used to make an incision at or near the cornea (column 2, lines 33 – 43).

Regarding claim 3, as discussed above it would have been obvious to modify the medical device of Imonti in view of Banko. The combination of Imonti and Banko further teaches wherein 
a portion (see annotated Fig. 4 – Imonti) imparting the angle (see annotated Fig. 4 – Imonti) to the needle portion is provided to the main body (see annotated Fig. 4 – Imonti), the needle portion extends in a straight manner (Examiner’s note: as shown in the annotated Fig. 4, the denoted needle portion extends along a linear path). 
Regarding the claimed limitation “the ophthalmic instrument is an instrument for retaining the tube member such that the tube member is stuck into the outer membrane while a hole is made in the outer membrane of the eyeball with the needle portion in a state where the needle portion is inserted through the tube member and an end surface of the tube member is in contact with a tip end of the main body”, it is noted that the limitation is intended use and only requires the ability of the product to perform as claimed.  As discussed above it would have been obvious to modify the device of Imonti to incorporate the supporting means, i.e. tube member, as taught by Banko.  As Banko teaches the supporting means remains in the eye while a hole is made in the eyeball with supporting means mounted onto the cutting means (column 2 lines 39 – 63), the device of Imonti in view of Banko would be capable functioning as instantly claimed, such that the end surface of the tube member (supporting means 50 – Banko) is in contact with a tip end of the main body (see annotated Fig. 4  - Imonti).

Regarding claim 4, as discussed above it would have been obvious to modify the medical device of Imonti in view of Banko. Imonti further teaches wherein the tip end of the main body (see annotated Fig. 4) is formed in a shape that allows the tube member to be engaged therewith (Examiner’s note: the shape of the main body of the device of Imonti allows for engagement with the supporting means 50 of Banko as both the needle portions of Imonti and Banko are linearly extending structures).

Regarding claim 5, as discussed above it would have been obvious to modify the medical device of Imonti in view of Banko. Imonti further teaches or makes obvious wherein the main body has a bent portion (see annotated Fig. 4) imparting the angle with respect to the straight portion (see annotated Fig. 4), and the bent portion (see annotated Fig. 4) has a length smaller than that of the straight portion (Examiner’s note: the annotated Fig. 4 shows the length of the bent portion is smaller than the length of the straight portion; additionally the bent portion is a single point on the device where the angle changes and the straight portion encompasses the entire length up to the bent portion, and therefore the relative dimensions between the two portions are encompassed or, alternatively, made obvious via the relative dimensions shown in the annotated Fig. 4).

Regarding claim 7, as discussed above it would have been obvious to modify the medical device of Imonti in view of Banko. Imonti further teaches wherein the needle portion (see annotated Fig. 4’) is provided at an the angle greater than 0 degrees and equal to or less than 90 degrees with respect to an extension line of a central axis of the straight portion (Examiner’s note: Imonti recites wherein the angle of the tip is 30, 60, or between 0 and 85 degrees relative to the straight portion in column 3 lines 35 – 60).

Regarding claim 8, the claimed limitation is intended use and only requires the ability of the product to perform.  As discussed above it would have been obvious to modify the device of Imonti to incorporate the supporting means, i.e. tube member, as taught by Banko.  As Banko teaches the supporting means remains in the eye and comprises a passageway through the eye with sealing means for preventing material from flowing out (column 2 lines 39-63), the device of Imonti in view of Banko would be capable of liquid injection as instantly claimed.  The position of the Office is further supported as Banko specifically teaches the device is utilized to force fluid into the eye (column 1 lines 45-50 and 58-63).

Regarding claim 9, Imonti discloses an ophthalmic instrument for an ophthalmic surgery, comprising: 
a needle portion (see annotated Fig. 4) for penetrating into an eyeball for creating a hole (Examiner’s note: the tip of the needle portion is used for penetrating into the eye as discussed in column 2 lines 57 – 67); 
a main body (see annotated Figs. 3 and 4) having at least a straight portion (see annotated Fig. 4) extending along a central axis and connected to the needle portion at one end of the main body (see annotated Figs. 3 and 4) (Examiner’s note: as shown in the annotated Fig. 4 the main body extends along a linear path and is directly coupled to the needle portion), at least a distal portion of the needle portion forming a predetermined angle with the central axis of the main body (Examiner’s note: as shown in annotated Fig. 4 and discussed in column 3 lines 35 – 58 the tip of the needle portion is angled with respect to the main body portion); and 
However, Imonti is silent regarding (i) a tube member releasably engaged on the needle portion before penetration into an eyeball and for providing communication during ophthalmic surgery between an inside and an outside of the eyeball after the penetration to be independently left in an outer membrane of the eyeball.
As to the above, Banko teaches, in the same field of endeavor, an ophthalmic instrument (an apparatus for preforming eye surgery) (abstract, column 2 lines 39 - 45, and Fig. 1) comprising a needle portion (cutting element 70) (Examiner’s note: a needle is defined as a slender piece of metal with a point at one end; column 2, lines 64 – 66 recites wherein the cutting element is a tubular element with a pointed puncturing surface, therefore the cutting element equates to a needle) and a tube member (supporting means 50) releasably engaged on the needle portion (cutting element 70) before penetration into an eyeball and for providing communication between the inside and the outside of the eyeball after the tube member (supporting means 50) to be independently left into the outer membrane into an outer membrane of the eyeball (Examiner’s note: recited in column 2 lines 35 – 75, the supporting means is inserted into the wall of the eye and left behind while the cutting means is removed from the supporting means and then removed after the procedure is completed). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Imonti to incorporate the supporting means, as taught by Banko, for the purpose of providing a passageway which permits the insertion of various tools and instruments into the eye thus allowing multiple procedures to be performed during a single surgery and for the purpose of maintaining a seal around the incision so as to prevent the loss of vitreous material (column 2 lines 24 – 34).
It should be understood that the modification made is such that the supporting means of Banko would be mounted to the denoted needle portion of Imonti as this would allow the needle and the supporting means to form the incision at the same time which is the method of creating the incision / hole as taught by Banko. Furthermore, the examiner highlights the reference Abt (US 20190388271 A1) which teaches the use of a cannula (tube member) with various instruments of which can be bent or angled relative to the instrument’s longitudinal axis (see paragraph [0035] and Fig. 1).

Annotated Figure 3 of Imonti

    PNG
    media_image2.png
    416
    476
    media_image2.png
    Greyscale


Annotated Figure 4 of Imonti

    PNG
    media_image1.png
    481
    939
    media_image1.png
    Greyscale


Regarding claim 10, as discussed above it would have been obvious to use the medical device of Imonti in view of Banko. And Imonti further teaches wherein the main body (see annotated Figs. 3 and 4) further comprising a bent portion (see annotated Fig. 4) that is connected to the main body at a predetermined angle (Examiner’s note: as shown in the annotated Fig. 4 the main body comprises the bent portion which is angled at an angle determined prior to the start of the procedure).

Regarding claim 11, as discussed above it would have been obvious to use the medical device of Imonti in view of Banko. Imonti further teaches wherein the main body (annotated Figs. 3 and 4) further comprising an anti-slippery portion near the end of the main body (Examiner’s note: the main body, denoted by the examiner in annotated Fig. 4, comprises a threaded end 41, discussed in column 3 lines 1 – 15, which creates a secure connection to the handpiece 21; the threaded end is an anti-slippery portion in that it prevents the slipping between the two coupled elements).

Regarding claim 12, as discussed above it would have been obvious to use the medical device of Imonti in view of Banko. Imonti further teaches wherein the main body (see annotated Figs. 3 and 4) further comprising a tapered portion near the end of the main body (Examiner’s note: as shown in annotated Fig. 3, the main body comprises a tapered portion at / near the end of said main body).

Annotated Figure 3 of Imonti

    PNG
    media_image2.png
    416
    476
    media_image2.png
    Greyscale


Regarding claim 1, (alternative interpretation) Imonti discloses an ophthalmic instrument (phacoemulsifier tip / probe 20) (abstract) comprising: 
a needle portion (see annotated Fig 4’) (Examiner’s note: as disclosed in column 3, lines 1 – 5, the needle portion denoted by the examiner is a needle); and 
a main body (see annotated Fig. 4’) to be held by a surgeon (Examiner’s note: the “main body” , denoted by the examiner in the annotated Fig. 4’, is held by the surgeon via the handpiece 21 as cited in column 3, lines 1 – 14) having a straight portion (see annotated Fig. 4’) extending in a straight manner (Examiner’s note: the straight portion extends along a linear axis), and connected at one end side thereof to the needle portion (see annotated Fig. 4’) (Examiner’s note: as shown in the annotated Fig. 4’, the needle portion and the straight portion are attached); and
the needle portion (see annotated Fig. 4’) is provided at an angle (see annotated Fig. 4’) with respect to the straight portion (see annotated Fig. 4’) (Examiner’s note: as recited in column 3, lines 24 – 60 and shown in the annotated Fig. 4’, the tip of the needle 15 / needle portion referenced by the examiner, is angled with respect to the main body).
However, Imonti is silent regarding (i) a tube member mounted on and released from the needle portion for providing communication between the inside and the outside of an eyeball after the tube member is inserted into an outer membrane of the eyeball, by holding the straight portion in a state where the needle portion is inserted through the tube member, sticking the tube member into the outer membrane while making a hole in the outer membrane with the needle portion, and then withdrawing the needle portion from the outer membrane and (ii) wherein the tube member is attached to the outer membrane during ophthalmic surgery and is removed from the eyeball after the ophthalmic surgery.
As to the above, Banko teaches, in the same field of endeavor, an ophthalmic instrument (an apparatus for preforming eye surgery) (abstract, column 2 lines 39 - 45, and Fig. 1) comprising a needle portion (cutting element 70) (Examiner’s note: a needle is defined as a slender piece of metal with a point at one end; column 2, lines 64 – 66 recites wherein the cutting element is a tubular element with a pointed puncturing surface, therefore the cutting element equates to a needle) and a tube member (supporting means 50) mounted on and released from the needle portion (cutting element 70) for providing communication between the inside and the outside of the eyeball after the tube member (supporting means 50) is inserted into the outer membrane of the eyeball by holding the straight portion in a state where the needle portion is inserted through the tube member, sticking the tube member into the outer membrane while making a hole in the outer membrane with the needle portion, and then withdrawing the needle portion from the outer membrane (Examiner’s note: as recited in column 5, lines 52 – 65, the supporting means 50 is mounted coaxially on the cutting means 70 and is released from the cutting means 70 once the supporting means 50 has penetrated the wall of the eye and held in place; further, column 6 lines 31 – 40 states wherein the cutting element is removed from the supporting means, leaving the supporting means within the hole of the eye) and wherein the tube member (supporting means 50) remains attached to the outer membrane during surgery and removed after the surgery (Examiner’s note: recited in column 2 lines 73 – 75, the supporting means is removed after the procedure is completed). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Imonti to incorporate the supporting means, as taught by Banko, for the purpose of providing a passageway which permits the insertion of various tools and instruments into the eye thus allowing multiple procedures to be performed during a single surgery and for the purpose of maintaining a seal around the incision so as to prevent the loss of vitreous material (column 2 lines 24 – 34).
It should be understood that the modification made is such that the supporting means of Banko would be mounted to the denoted needle portion of Imonti as this would allow the needle and the supporting means to form the incision at the same time which is the method of creating the incision / hole as taught by Banko. Furthermore, the examiner highlights the reference Abt (US 20190388271 A1) which teaches the use of a cannula (tube member) with various instruments of which can be bent or angled relative to the instrument’s longitudinal axis (see paragraph [0035] and Fig. 1).

Annotated Figure 4’ of Imonti

    PNG
    media_image3.png
    481
    939
    media_image3.png
    Greyscale


Regarding claim 6, (alternative interpretation) as discussed above it would have been obvious to use the medical device of Imonti in view of Banko. Imonti further teaches wherein the needle portion (see annotated Fig. 4’) is formed in a bent shape (Examiner’s note: as shown in annotated Fig. 4’ the needle portion is bent relative to the straight portion).

Regarding claim 9, (alternative interpretation) Imonti discloses an ophthalmic instrument for an ophthalmic surgery, comprising: 
a needle portion (see annotated Fig. 4’) for penetrating into an eyeball for creating a hole (Examiner’s note: the tip of the needle portion is used for penetrating into the eye as discussed in column 2 lines 57 – 67); 
a main body (see annotated Fig. 4’) having at least a straight portion (see annotated Fig. 4’) extending along a central axis and connected to the needle portion at one end of the main body (see annotated Fig. 4’) (Examiner’s note: as shown in the annotated Fig. 4’ the main body extends along a linear path and is directly coupled to the needle portion), at least a distal portion of the needle portion forming a predetermined angle with the central axis of the main body (Examiner’s note: as shown in annotated Fig. 4’ and discussed in column 3 lines 35 – 58 the tip of the needle portion is angled with respect to the main body portion); and 
However, Imonti is silent regarding (i) a tube member releasably engaged on the needle portion before penetration into an eyeball and for providing communication during ophthalmic surgery between an inside and an outside of the eyeball after the penetration to be independently left into an outer membrane of the eyeball.
As to the above, Banko teaches, in the same field of endeavor, an ophthalmic instrument (an apparatus for preforming eye surgery) (abstract, column 2 lines 39 - 45, and Fig. 1) comprising a needle portion (cutting element 70) (Examiner’s note: a needle is defined as a slender piece of metal with a point at one end; column 2, lines 64 – 66 recites wherein the cutting element is a tubular element with a pointed puncturing surface, therefore the cutting element equates to a needle) and a tube member (supporting means 50) releasably engaged on the needle portion (cutting element 70) before penetration into an eyeball and for providing communication between the inside and the outside of the eyeball after the tube member (supporting means 50) to be independently left into the outer membrane into an outer membrane of the eyeball (Examiner’s note: recited in column 2 lines 35 – 75, the supporting means is inserted into the wall of the eye and left behind while the cutting means is removed from the supporting means and then removed after the procedure is completed). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Imonti to incorporate the supporting means, as taught by Banko, for the purpose of providing a passageway which permits the insertion of various tools and instruments into the eye thus allowing multiple procedures to be performed during a single surgery and for the purpose of maintaining a seal around the incision so as to prevent the loss of vitreous material (column 2 lines 24 – 34).
It should be understood that the modification made is such that the supporting means of Banko would be mounted to the denoted needle portion of Imonti as this would allow the needle and the supporting means to form the incision at the same time which is the method of creating the incision / hole as taught by Banko. Furthermore, the examiner highlights the reference Abt (US 20190388271 A1) which teaches the use of a cannula (tube member) with various instruments of which can be bent or angled relative to the instrument’s longitudinal axis (see paragraph [0035] and Fig. 1).

Annotated Figure 4’ of Imonti

    PNG
    media_image3.png
    481
    939
    media_image3.png
    Greyscale


Regarding claim 13, (alternative interpretation) as discussed above it would have been obvious to use the medical device of Imonti in view of Banko. Imonti further teaches wherein the needle portion further comprising a bent portion (see annotated Fig. 4’).
Response to Arguments
Applicant’s arguments, filed 07/25/2022, with respect to claims 1 – 8 under Maaskamp have been considered but are moot because the arguments are based on amendments, and the previous rejections have withdrawn in light of the applicant’s amendments. Specifically, the rejections were withdrawn because Maaskamp does not teach or make obvious a tube member releasably attached to the needle portion. However, a new grounds of rejection under Imonti in view of Banko is made above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771